The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 28, 2015

                                    No. 04-15-00319-CR

                                     Bruce CARTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3505
                          Honorable Ray Olivarri, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on November 2, 2015. No further extensions will be granted.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court